Citation Nr: 0816951	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right hand disability.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Entitlement to a compensable rating for a right wrist 
scar.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
July 1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision.  The Board denied the 
claims at issue in March 2007.  That decision was appealed to 
the U.S. Court of Appeals for Veterans Claims.  The Court 
vacated that decision pursuant to the terms of a joint motion 
submitted by the Secretary of the VA and the veteran, and 
remanded these claims to the Board, for compliance with the 
terms of the joint motion.  The decision below addresses the 
matter raised in the joint motion.  

At the time of the Board's 2007 decision, it remanded two 
other issues regarding the evaluation of knee disabilities 
for additional development.  Those issues were not the 
subject of the Court's order, and will not be addressed 
below.  Nevertheless, the development sought by the Board in 
2007 remains pending and appropriate action in that regard 
should be taken by the RO.  

The veteran also has requested benefits for convalescence 
following his knee surgeries in October and December 2004, 
but these claims have not yet been addressed by the RO.  As 
such, they also are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The medical evidence fails to show the presence of 
ankylosis in the veteran's right hand, and the range of 
motion of the veteran's thumb is not limited.

2.  Blood pressure testing has failed to show that the 
veteran has had either diastolic pressure of 110 or more; or 
systolic pressure of 200 or more during the course of his 
appeal.

3.  The scars on the veteran's right wrist/hand do not impact 
the hand's function, have not been shown to be painful, and 
do not cover at least 144 square inches.


CONCLUSION OF LAW

1.  Criteria for a rating in excess of 10 percent for a right 
hand disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5010, 5228, 5229 (2007).

2.  Criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7101 (2007).

3.  Criteria for a compensable rating for scars of the right 
wrist/hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 7802, 7803, 
7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, notice was provided by a letter dated in 
February 2004, which clearly advised him of the first, second 
and third elements required by Pelegrini II.  While the 
veteran was not specifically asked to submit any evidence in 
his possession, his representative indicated in May 2008 that 
the veteran did not have any additional evidence to submit.  
The veteran has been represented since 2004 and it is 
therefore clear that he is aware of the need to submit any 
additional evidence in his possession.  Moreover, the veteran 
was advised of the criteria for obtaining the benefits sought 
in the notice of the rating action on appeal, the statement 
of the case, and the March 2007 Board decision.  He also has 
been represented by a state service organization throughout 
the claims process, a period now in excess of 4 years.  In 
these circumstances, the essential fairness of the process 
has not ultimately been affected by any notice error.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was remanded by the Court of Appeals for 
Veterans Claims for a determination as to whether the duty to 
assist had been satisfied.  In particular it was noted that a 
determination was necessary as to whether the VA examinations 
that were provided to the veteran in August 2004 were 
adequate in light of the fact that the veteran's claims file 
was not provided to the examiner who conducted the 
examinations. 

The joint motion for remand, citing Caffrey v. Brown, 6 Vet. 
App. 377 (1994) stated that generally a VA medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed explanation.  However, elsewhere the Court noted 
that it has never decided that in every case, a medical 
examiner must review all prior medical records before issuing 
a medical opinion or diagnosis.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997).  

In Snuffer,  the issue was a claim for a compensable rating 
for postoperative residuals of a hernia.  The Court noted 
that a compensable rating could only be established if, as 
described in the relevant diagnostic codes, there was 
evidence of either current postoperative recurrence of the 
hernia so that it was not reducible, or a problem related to 
the scar tissue.  The Court, noting that there was no medical 
evidence in the record showing that either condition existed, 
concluded that a review of the claims file in this case would 
not have changed the objective findings made during the VA 
examination, because the examination found the veteran's 
current condition asymptomatic.  See id. 

Similarly, in Mariano v. Principi, 17 Vet. App. 305 (2003), 
the Court recognized that reliance on a noncomplying 
examination in an adjudication was generally not allowed, 
especially where it is the principal evidence upon which the 
Board relied.  However, the examination used to determine the 
Mariano case did not fall under that general rule, because 
nothing in the nature of the noncompliance (namely not 
providing the claims file to the examiner before the 
examination) rendered range of motion measurements 
unreliable, because those measurements involved scientific 
tests and were not conclusions drawn by the VA examiner that 
would be affected by his review of the claims file.  The 
Court contrasted an examination where the etiology of a 
disability needed to be determined, noting that in such a 
case, the disability must be viewed in relation to its 
history.  See id.

The case here is similar to the circumstances in Mariano and 
Snuffer.  As to hypertension, a rating in excess of 10 
percent is based on specific blood pressure readings.  Blood 
pressure readings at any other time as described in his 
claims file would be irrelevant in terms of the examiner 
determining what the veteran's blood pressure was in August 
2004 at the veteran's VA examination.  As such, the 
hypertension examination was adequate. 

The veteran's right hand is currently rated at 10 percent 
based on an x-ray showing of osteoarthritis.  At the 
veteran's examination, the examiner found no obvious problem 
with the veteran's right hand other than the scar and slight 
trouble getting his fourth finger completely extended.  
However, a rating in excess of 10 percent is not available 
for limitation of motion of a single finger other than the 
thumb.  Additional treatment records confirmed the limitation 
of motion of the fourth finger on the right hand, but failed 
to show any additional disability involving the veteran's 
right hand.  As such, there was no additional evidence of a 
right hand disability that the examiner might have drawn on.  
Plus, the veteran provided an accurate recitation of his 
medical history including how he injured his hand playing 
football while on active duty.  Therefore, the VA examination 
was adequate, even in absence of the veteran's claims file. 

With respect to rating scars, they are based on the 
limitation of function of the affected part, on whether the 
scars are superficial, and on whether they are painful.  
These determinations are not conclusions drawn by the VA 
examiner that would be affected by his review of the claims 
file.  See Mariano, 17 Vet. App. at 312-313.  The examiner 
was aware of the procedure that created the scars, and had no 
problem identifying the scars.  However, a test of whether 
the scars were superficial or painful or limiting function 
would be based on evaluation of the scar at the examination 
and not based on a past medical treatment record.  
Furthermore, even though the veteran's scar was found to be 
superficial, a 10 percent rating is based on the surface area 
covered by the scar which is determinable by scientific 
measurement and not from a review of past records.  As such, 
the August 2004 VA examination of the veteran's scars was 
adequate.

VA and private treatment records have been obtained.  The 
veteran was also provided with several adequate VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, as discussed below, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Right hand disability

The veteran's right hand is currently rated at 10 percent 
under 38 C.F.R. § 4.71a, DC 5010, based on an x-ray showing 
of osteoarthritis in the veteran's right hand.

Under DC 5010, traumatic arthritis, when substantiated by x-
rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. §  4.71a, DC 5010, Note (1).

At a VA examination in August 2004, the veteran indicated 
that his biggest concern with his right hand was a weak grip, 
but he admitted that he had not had any further treatment or 
evaluation of his hand since he had surgery on it to repair a 
tendon in 1990.  The examiner indicated that there was a 
zigzag type scar going from the right palmar facia up to the 
fourth digit.  The veteran could make a fist with his right 
hand, and the examiner estimated that the veteran's grip 
strength was 4.5 out of 5.  The veteran was able to touch all 
five fingers to his palm, he could fully extend all of his 
fingers, and he could touch the tip of each finger to his 
thumb.  X-rays showed mild soft tissue swelling with early 
osteoarthritis, and the examiner found that the veteran had 
no obvious problem with his right hand, other than the scar 
and slight trouble getting his fourth finger completely 
extended.

Treatment records (such as a treatment report from February 
2005) confirm the limitation of motion of the fourth finger 
on the right hand, but fail to show any additional disability 
involving the veteran's right hand.

A 10 percent rating is the highest rating assigned for 
limitation of motion of the index finger.  38 C.F.R. § 4.71a, 
DC 5229.  A 20 percent rating may be assigned for limitation 
of motion of the thumb, but the medical evidence demonstrates 
that the veteran is able to fully move his right thumb.  
38 C.F.R. § 4.71a, DC 5229.  A rating in excess of 10 percent 
is only available for hand injuries if there is ankylosis 
present in some capacity.  However, the medical evidence 
fails to show any ankylosis, as the veteran is able to move 
all of the fingers on his right hand, as well as the right 
hand itself.

Accordingly, a rating in excess of 10 percent is not 
available for the veteran's right hand disability and the 
veteran's claim is therefore denied.

Hypertension

The veteran's hypertension is currently rated at 10 percent 
under 38 C.F.R. § 4.104, DC 7101.  A 10 percent rating is 
assigned for hypertension when diastolic pressure is 
predominantly 100 or more; when systolic pressure is 
predominantly 160 or more; or when the minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is assigned when diastolic 
pressure is predominantly 110 or more; or when systolic 
pressure is predominantly 200 or more.

The veteran has provided a number of blood pressure readings 
both prior to and during the pendency of his appeal.  In 
February 2003, it was 130/80; in August 2003 it was 136/80; 
in April 2004 it was 133/89; in July 2004 it was 148/91 and 
144/90; in August 2004 it was 172/107 and 185/99; and in 
September 2004 it was 131/71.  

While the veteran's blood pressure has fluctuated during the 
course of his appeal, diastolic pressure of at least 110 has 
not been shown at any point.  Similarly, the veteran has not 
demonstrated systolic pressure that is 200 or more at any 
time.  Although the veteran takes daily blood pressure 
medication, this factor alone does not mandate a rating in 
excess of 10 percent for hypertension.  Accordingly, the 
criteria for a rating in excess of 10 percent for 
hypertension have not been met, and the veteran's claim is 
therefore denied.

Right wrist scar

A VA examination of the veteran's right hand and wrist in 
August 2004 concluded that the veteran had no problem other 
than a scar from a surgical repair of a tendon in his right 
hand.  A scars examination in August 2004 found that the 
veteran had one scar that was 10 cm in length going from the 
right palm to the tip of the fourth digit, and two small 
scars on the right forearm measuring 3 cm and 1.5 cm.  The 
scars were well-healed and nonadherent.  No keloids had 
formed and the examiner indicated that the scars did not 
cosmetically affect the veteran and did not interfere with 
function.  

The veteran currently receives a noncompensable rating for 
the scars on his right hand/wrist under 38 C.F.R. § 7805; 
which requires scars to be rated based on the limitation of 
function of affected part.  In this case, the VA examination 
demonstrated that there was no limitation of function, and as 
such a compensable rating is not available under this 
diagnostic code.  Treatment records similarly fail to show 
any limitation of function.

Other rating codes have also been considered, but the 
veteran's scars fail to meet the criteria for any higher 
rating.  For example, 38 C.F.R. § 4.71a, DC 7802 provides 
ratings for scars (not of the head, face, or neck) that are 
superficial and that do not cause limited motion; however, a 
10 percent rating requires the scar to cover an area of 144 
square inches (929 sq. cm.) or greater.  As the veteran's 
largest scar is 10 cm long, and impacts less than the width 
of a finger, the surface area covered by the veteran's scars 
fall well short of the surface area required for a 
compensable rating.

A 10 percent rating may also be assigned under 38 C.F.R. 
§ 4.71a, DC 7804 for scars that are superficial, but painful 
on examination.  However, there is no indication that the 
veteran's scars were painful in any way.  

Accordingly, the criteria for a compensable rating for scars 
on the right hand/wrist have not been met, and the veteran's 
claim is therefore denied.


ORDER

A rating in excess of 10 percent for a right hand disability 
is denied.

A rating in excess of 10 percent for hypertension is denied.

A compensable rating for right wrist/hand scars is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


